Citation Nr: 1722632	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  01-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for left proximal humerus fracture residuals prior to April 26, 2014, and over 30 percent thereafter. 

2. Entitlement to an initial rating in excess of 20 percent for left upper extremity peripheral neuropathy prior to May 23, 2008, and over 30 percent thereafter.

3. Entitlement to an effective date earlier than September 11, 2000 for the award of service connection for left upper extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Sean Ravin, attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel
INTRODUCTION

The Veteran served on active duty from December 1964 to November 1966.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2000 rating decision of the VA Regional Office (RO) in Philadelphia, Pennsylvania. 

By decision in February 2003, the Board denied an evaluation in excess of 20 percent for left proximal humerus fracture residuals. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2003, the Court vacated the Board's decision and remanded the claim for readjudication consistent with instructions outlined in a September 2003 Joint Motion for Remand (JMR). 

The Board remanded the Veteran's claims for further evidentiary development in July 2004 and July 2005.

In February 2006, service connection was established for left ulnar neuropathy for which the RO assigned a separate 10 percent rating, effective September 11, 2000, the date of his increased rating claim. 

In March 2010, the Board denied an evaluation in excess of 20 percent for left proximal humerus fracture and granted a 20 percent rating for left upper extremity peripheral neuropathy from September 11, 2000 to May 22, 2008, and a 30 percent disability evaluation from May 23, 2008. 

The Veteran appealed the denial of an increased rating for left proximal humerus fracture residuals to the Court. In a November 2010 Order, the Court vacated the Board's March 2010 decision that denied an increased rating for left proximal humerus fracture residuals and remanded the matter for readjudication consistent with instructions contained in a November 2010 Joint Motion for Remand (JMR). Among other things, the Board was instructed to consider whether a claim for a total rating based on unemployability due to service-connected disability was raised by the record pursuant to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In June 2011, the Board remanded the Veteran's claims of entitlement to an increased rating for left proximal humerus fracture residuals and entitlement to a total rating based on unemployability for further development. 

By decision in August 2013, the Board granted a total rating based on unemployability due to service-connected disability. This is the full grant of this benefit sought on appeal and it is no longer for appellate consideration. The Board remanded the claims of entitlement to higher ratings for service-connected left proximal humerus fracture residuals and left upper extremity peripheral neuropathy.

By rating action dated in May 2014, the 20 percent disability evaluation for left proximal humerus fracture residuals was increased to 30 percent, effective April 26, 2014. The issue remains in appellate status because the maximum schedular rating has not been assigned since September 2000.

These claims were most recently before the Board in December 2014, at which time they were remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  Prior to April 26, 2014, the Veteran's left humerus fracture residuals were manifested by limitation of the arm to midway between the side and shoulder level.  

2. From April 26, 2014, the Veteran's left humerus fracture residuals were manifested by functional limitation of the left arm to 25 degrees or less from the side; there was no ankylosis of the scapulohumeral articulation or other impairment of the humerus joint.

3. Prior to May 23, 2008, the Veteran's left ulnar neuropathy was manifested by mild incomplete paralysis of the ulnar nerve. 

4. Since May 23, 2008, the Veteran's left ulnar neuropathy was manifested by moderate incomplete paralysis of the ulnar nerve and mild incomplete paralysis of the left median nerve, left long thoracic nerve, left upper radicular group, and left middle radicular group causing moderate pain, numbness, and paresthesias of the left upper extremity.

5.  A claim of entitlement to an increased rating for left humerus fracture residuals was received on September 11, 2000; the Veteran's grant of service connection for a left ulnar neuropathy is a result of that claim.  

6.  The record does not contain any claim for an increased rating prior to that date or a claim of service connection for a left ulnar neuropathy prior to that September 11, 2000.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent for residuals of a fracture of the left proximal humerus prior to April 26, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5202 (2016). 

2.  The criteria for an increased rating in excess of 30 percent for residuals of a fracture of the left proximal humerus from April 26, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5202 (2016).

3.  The criteria for an increased rating in excess of 20 percent for peripheral neuropathy of the left upper extremity from September 11, 2000 to May 23, 2008 are not met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016). 

4.  The criteria for an increased rating in excess of 30 percent for peripheral neuropathy of the left upper extremity since May 23, 2008 are not met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321 (b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.124, 4.124a, Diagnostic Code 8516 (2016).

5.  The criteria for an earlier effective date prior to September 11, 2000 for the award of a 20 percent rating for a left ulnar neuropathy are not met. 38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). The Veteran was provided with the relevant notice and information after the initial adjudication of the claim for an increased rating for a left shoulder disability from which both claims on appeal arose. He has not alleged any notice deficiency during the adjudication of that claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159 (c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159 (c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board finds that the AOJ sufficiently complied with the remand directives of the Board and the Court. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased ratings claims

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2016). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Factual background

The Veteran is right handed.  He sustained a comminuted fracture of the neck of the left humerus in a fall in 1966.  He had open reduction with screw fixation.  Healing was described as satisfactory and he was returned to duty.

VA and private medical records reflect that the Veteran has complained continuously of pain in his left shoulder and upper arm since service. He has stated that he is sometimes unable to use his left arm and hand because of the pain.

The Veteran underwent a VA examination in October 2000.  The Veteran reported pain in the upper left extremity, worsening on repeated use, and a lack of endurance.  He denied weakness, stiffness, swelling, heat, redness, drainage, instability, giving way, locking, and abnormal motion.  A physical examination showed normal musculature of the left upper arm and a 13cm vertical scar on the biceps and deltoid muscles.  The scar is healed, nonadherent, and nontender.  There was no swelling or erythema.  

Range of motion testing showed active flexion to 180 degrees, abduction to 170 degrees, internal rotation to 60 degrees, and external rotation to 85 degrees. Grip strength was normal and there were no neurovascular problems.  X-rays showed two screws with well united upper third fracture in the left humerus.  There was bony thickening and some element of rotational malunion.  

At a VA examination in July 2001, the Veteran reported that his left arm symptoms were worsening with time. He reported ongoing pain in the shoulder and arm. He stated that his shoulder felt tight, and that he could not lift his arm beyond the horizontal. He indicated that he could not reach for objects above the level of the horizontal. He reported having increased pain when he tried to lift objects. He denied any history of weakness, redness, drainage, instability, giving way, locking, or abnormal motion. He stated that he used analgesic lotion for his symptoms as needed. He indicated that he still worked as mail handler. 

On examination, there was no evidence of instability in the left shoulder. Ranges of motion of the shoulder were: 160 degrees of flexion, 145 degrees of abduction, 60 degrees of internal rotation, and 70 degrees of external rotation. The examiner had the Veteran move his shoulder multiple times actively, to exhibit the effect of repeated motion. After flexing the shoulder ten times, the Veteran lost an additional 10 degrees of flexion. After abducting the shoulder fifteen times, he lost an additional 15 degrees of abduction. After the repeated motion exercises, flexion was limited to 150 degrees and abduction was limited to 155 degrees. X-rays showed 10 degrees of malunion, with some element of rotational malunion. The examiner concluded that the left arm injury produced residual stiffness, lack of endurance, and fatigability. 

In September 2001, the Veteran stated that his left arm disability was worsening over time. He had very little flexibility and could not raise his shoulder to wash his neck or back. He reported having increased pain in the arm when he sneezed. He indicated that he could not sleep on his left side because of pain.

A November 2004 VA examination report indicates that the Veteran reported worsening left shoulder pain and limitation of left shoulder motion. He had pain with lifting, stretching, and attempted overhead use of his left arm, and he used his right arm for more activities than he previously had. The pain was episodic (not constant), occurred daily, lasted for approximately 1 hour, and was 5-6/10 in intensity. The Veteran denied any associated forearm pain or paresthesias. He was employed as a mailman and planned to retire when he was eligible in a year. 

Examination of the left shoulder revealed that it was depressed as compared to the right and the tips of the scapula were not parallel. This was caused by a mild upper thoracic kyphoscoliosis, which was an incidental finding and not related to the residuals of a fracture of the left proximal humerus. The left shoulder appeared to have mild deltoid atrophy as compared to the right. Range of shoulder motion was recorded as abduction to 120 degrees, internal rotation to 70 degrees, and external rotation to 60 degrees. 

Range of motion was limited by fatigue after repetitive motion, which resulted in mild loss of range of joint function. The Veteran was able to touch his spine at L3 with his left arm, as compared to T12 with his right arm. There was no tenderness over the left shoulder in the area of the bicipital groove rotator cuff or acromioclavicular joint, there was no pain or grating with abduction and external rotation, and there was negative apprehension sign. There was no weakness of any major motor group of either upper extremity and no intrinsic atrophy or fasciculations. 

X-rays revealed a healed comminuted fracture involving the proximal one-third of the humerus from the surgical neck distally. Two screws were placed distally at the junction of the proximal and middle thirds of the humerus and the fracture appeared well healed. The Veteran was diagnosed as having left shoulder adhesive capsulitis, post fracture of the left proximal humerus. 

A January 2006 VA examination report indicates that the Veteran reported pain, weakness, stiffness, swelling, heat/redness, drainage, instability/giving way, locking, and abnormal/impaired motion. The symptoms of his disability were precipitated by increased activity and alleviated by rest. He was unable to reach over his head and was a mail handler for the post office where he did heavy lifting which bothered him. 

Examination of the left upper extremity revealed no evidence of deformity, angulation, false motion, or shortening. There was tenderness over the bicipital groove and mid and anterior rotator cuff, motion was painful at the extremes of abduction, and there was no weakness. Left shoulder abduction was to 105 degrees, with pain beginning at 105 degrees. There was no additional limitation of joint function by weakness, pain, or fatigue following repetitive motion. X-rays revealed a well-healed proximal humeral scar with 2 screws. 

A May 2008 VA examination report reveals that the Veteran reported near constant pain, described as moderate in intensity, which was worsened by movement and had become worse than it was in previous years. He was a retired mail handler and had done no work at or above shoulder level since the time of his in service injury. The work that he did for the postal service was different from the work he would have done if he did not have a shoulder problem. He did not miss any work because of his shoulder. His shoulder disability limited his activities of daily living in that he had difficulty washing his hair and could not do work at or above shoulder level. 

Range of left shoulder motion was recorded three times for each axis and was noted as abduction to between 70 and 75 degrees, flexion to between 73 and 86 degrees, internal rotation to 60 degrees, and external rotation to 30 degrees. There was no additional limitation of motion secondary to repeated motion. X-rays revealed a solid union (no fibrous union). The contour of the bone below the humeral neck was slightly abnormal, but not to a degree so as to be considered a malunion. The fracture of the proximal shaft was well-healed with a bony union, two screws were present, and there were some degenerative changes of the acromioclavicular joint. There was no malunion, nonunion, fibrous union, absence of the head, or ankylosis of the scapulohumeral joint.

In a July 2009 addendum VA opinion, the examiner opined that the Veteran's median and ulnar nerve injury was as least as likely as not caused by the service related injury.  

The Veteran underwent a VA examination in October 2011.  Regarding his peripheral nerves examination, he was diagnosed with a left ulnar neuropathy and was noted to have symptoms of mild constant pain and severe numbness of his left upper extremity.  Muscle strength testing was 3/5 for the left upper extremity but no muscle atrophy was present. A reflex examination was normal.  A sensory examination showed decreased sensation in the left hand and fingers but normal sensation in the left shoulder and inner/outer forearm.  The examiner concluded that the Veteran had moderate incomplete paralysis of the left ulnar nerve.  The functional impact of his disorder is that he had weakness and could not lift.   

Regarding the Veteran's orthopedic left shoulder disorder, the examiner noted a diagnosis of fracture of proximal part of left humerus, closed.  Regarding his symptoms, the Veteran stated that he had decreased mobility of the left shoulder, stiffness and weakness, an inability to left, and numbness of the fingers.  The Veteran also reported flare-ups which limited his activity.  Range of motion testing showed left shoulder flexion to 90 degrees with objective evidence of painful motion at 90 degrees and left shoulder abduction to 180 with no evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitations.  The left shoulder disorder caused functional loss, including less movement than normal, weakened movement, and pain on movement.  

The Veteran also had localized tenderness or pain on palpation of the left shoulder.  No guarding was noted.  A Hawkins impingement test was positive for the left side.  There was no history of mechanical symptoms or dislocation.  The examiner noted an AC joint condition or other impairment of the clavicle or scapula but did not specify the specific problem.  No tenderness on palpation was noted of the AC joint.

An x-ray documented arthritis and showed a remote left humerus fracture with mild degenerative changes to the acromioclavicular and inferior glenohumeral joint and a remote left proximal humerus fracture without complication.  The functional impact of the Veteran's left arm disorder was that he could not lift with his left shoulder and had weakness of the left arm/forearm/hand.  

The Veteran underwent a VA examination in April 2014.  The examiner noted diagnoses of residuals, left proximal humerus, closed; "ORIF" left humerus fracture with hardware placement; and left shoulder degenerative joint disease.  The Veteran reported that he has flare-ups of his arm disorders daily, which last several hours, and during which he is unable to use his left arm as range of motion and function are completely reduced.  

Range of motion testing showed left shoulder flexion to 80 degrees with objective evidence of painful motion at 0 degrees and left shoulder abduction was to 80 degrees with objective evidence of painful motion at 0 degrees.  The Veteran was able to perform repetitive-use testing with no additional limitations.  The Veteran's functional loss manifested as less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran also had localized tenderness, pain on palpation, and guarding.  Muscle strength testing was 3/5 for abduction and forward flexion of the left shoulder.  There was no ankylosis.  The Veteran was unable to perform specific tests for rotator cuff conditions.  The examiner also noted a history of mechanical symptoms on the left shoulder but denied a history of dislocation.  The Veteran was unable to perform cross-body adduction testing or crank apprehension and relocation testing.  He had tenderness on palpation of the acromioclavicular joint.

The examiner further noted that arthritis was documented on imaging studies and the October 2011 left shoulder x-ray showed 

"remote internal fixation of comminuted proximal humerus fracture. Two visible screws remain in place without complication. Extensive bridging ossification at remote fracture site noted without complication. Mild degenerative changes at the acromioclavicular and inferior glenohumeral joint. No lytic or blastic lesion or evidence of acute fracture noted."  

The examiner concluded that the Veteran's left shoulder disorder impacts his ability to work as pain, weakness, and decreased range of motion causes him to frequently drop items, have decreased grasp strength, and an inability to lift, carry, or do any overhead work with his left arm.  

A VA examination of his peripheral nerves was conducted in April 2014 as well.  The examiner noted a diagnosis of residual left ulnar neuropathy, left proximal numerus fracture.  His symptoms included moderate constant pain, moderate paresthesias and/or dysesthesias, and moderate numbness of the left upper extremity.  Muscle strength testing was 3/5 with no muscle atrophy.  A reflex examination showed a hypoactive left brachioradialis but was otherwise normal.  A sensory examination showed decreased sensation in the left shoulder area, inner/outer forearm, and hand and fingers.  No trophic changes were noted.  The examiner further noted that there was mild incomplete paralysis of the left median nerve, moderate incomplete paralysis of the left ulnar nerve, mild incomplete paralysis of the left long thoracic nerve, mild incomplete paralysis of the left upper radicular group, and mild incomplete paralysis of the left middle radicular group.  

Residuals of a left humerus fracture

The Veteran's residuals of a left humerus fracture are rated under Diagnostic Code 5201, which provides for a 20 percent rating when the range of motion of the minor arm is limited to shoulder level or midway between the side and shoulder level and a maximum 30 percent evaluation when the range of motion of the minor arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a.

Higher evaluations are available for shoulder disorders under Diagnostic Codes 5200 and 5202. 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202. Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation, a 50 percent rating is warranted where there is unfavorable ankylosis with abduction limited to 25 degrees from the side. 

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 50 percent rating is warranted where there is fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and an 80 percent rating is warranted for loss of head of the humerus (flail shoulder). 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2016). 

No higher rating is available under Diagnostic Code 5203 for impairment of the clavicle or scapula, and therefore this Diagnostic Code will not be discussed. 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2016).

Disabilities of the joints can also be assigned a primary evaluation under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  Although the Veteran has degenerative joint disease of the left shoulder, because he is already in receipt of ratings higher than 10 percent, no higher rating can be assigned based on Diagnostic Code 5003.

The normal range of motion of the shoulder is 0 to 180 degrees of flexion (forward elevation), 0 degrees to 180 degrees of abduction, 0 degrees to 90 degrees of external rotation, and 0 degrees to 90 degrees of internal rotation. 38 C.F.R. § 4.71, Plate I (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in VA's Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Therefore, based on the above criteria, to warrant a rating in excess of 20 percent for left proximal humerus fracture residuals prior to April 26, 2014, the evidence would have to demonstrate limitation of the arm to 25 degrees from the side, ankylosis, fibrous union of the humerus, nonunion of the numerus, or loss of head of humerus.  For a rating in excess of 30 percent, the evidence must show unfavorable ankylosis, abduction limited to 25 degrees from side, fibrous union of the humerus, nonunion of the numerus, or loss of head of humerus.

Prior to April 26, 2014, there is no evidence to support a rating in excess of 20 percent.  At worst, the Veteran was limited to abduction to 70 degrees and flexion to 73 degrees with no evidence of ankylosis at the May 2008 VA examination.   The October 2000 and July 2001 VA examination reports indicate that there was some element of rotational malunion, but that the upper third fracture was well united. The November 2004 and January 2006 VA examination reports also indicate that X-rays revealed a well healed humeral fracture. Furthermore, the physician who conducted the May 2008 VA examination specifically noted the absence of fibrous union, nonunion, and loss of the humeral head. Therefore, a rating in excess of 20 percent for the left, minor, arm disorder is not warranted.  

From April 26, 2014, the Veteran's flexion of his left arm was limited to 80 degrees with objective evidence of pain throughout the range of motion. There was no evidence of ankylosis or a history of dislocation.  There is no evidence of fibrous union, nonunion (false flail joint), or loss of the humeral head (flail shoulder).  

The RO assigned a higher 30 percent rating based on the Veteran's symptoms with considerations of pain and functional loss. See DeLuca, Mitchell, supra. This is the highest schedular evaluation allowed by law for limitation of motion of the minor joint.  The evidence demonstrates that the Veteran has movement, albeit painful movement, beyond the range required for higher evaluations under Diagnostic Code 5201. Additionally, while some functional loss and/or functional impairment of the shoulder with less movement than normal and pain on movement was shown during the VA examinations, the evidence does not demonstrate that these symptoms resulted in increased functional limitation. Specifically, range of motion testing conducted in the VA examinations revealed that the Veteran was able to achieve the same range of motion after repetitive use. As such, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his service-connected left arm disability to warrant higher ratings for left arm restrictions under Diagnostic Code 5201.

Therefore, without evidence of ankylosis or other impairment of the humerus not considered above, higher ratings are not warranted for his residuals of a humerus fracture.  

Ulnar neuropathy

Regarding the Veteran's ulnar neuropathy, he is presently rated under Diagnostic Code 8516 for incomplete paralysis of the ulnar nerve.  Diagnostic Code 8516 provides a 50 percent rating for complete paralysis of the ulnar nerve on the minor side; the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  For incomplete paralysis, 10, 20, and 30 percent ratings are assigned when the incomplete paralysis impacting the minor extremity is mild, moderate, or severe; respectively.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2016). Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function. With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves. The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a.

Words such as "mild," "moderate," "severe" and "pronounced" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).
 
To warrant higher ratings, the evidence would need to show severe incomplete or complete paralysis of the ulnar nerve.  Alternatively, the evidence would need to show paralysis or incomplete paralysis in additional nerves.  

Prior to May 23, 2008, the evidence does not show that the Veteran's ulnar neuropathy warranted more than a 20 percent rating.  Specifically, the Veteran denied paresthesias in November 2004 and was noted to have good radial pulses.  In January 2006, the examiner noted a positive Tinel's sign at the medial elbow, over the ulnar nerve.  Sensation was slightly diminished over the little and ring fingers.  A sensory examination was normal in median, radial, and ulnar nerve distribution.  Therefore, the Board finds that the preponderance of the evidence is against finding that the Veteran had severe incomplete paralysis of the ulnar nerve prior to May 23, 2008, to warrant an increased evaluation.

From May 23, 2008, the evidence does not show entitlement to a rating in excess of 30 percent.  Specifically, in the May 2008 VA examination, the examiner noted an abnormal nerve conduction study showing cervical radiculopathy on the left side and bilateral carpal tunnel syndrome.  Ulnar and radial potentials were unremarkable.  In October 2011, the VA examination showed mild constant pain and severe numbness with diminished strength.  He also had decreased sensation in his hand and fingers.  The examiner found mild incomplete paralysis of the left median nerve and moderate incomplete paralysis of the left ulnar nerve.  

Finally, at the April 2014 VA examination, the examiner noted that there was mild incomplete paralysis of the left median nerve, moderate incomplete paralysis of the left ulnar nerve, mild incomplete paralysis of the left long thoracic nerve, mild incomplete paralysis of the left upper radicular group, and mild incomplete paralysis of the left middle radicular group.  

Although he is presently rated based on the ulnar nerve, the Board recognizes that multiple nerve groups are affected by the Veteran's disorder.  The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided. See 38 C.F.R. § 4.14 (2016). The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Although the May 2014 examiner noted separate findings of incomplete paralysis of the median, ulnar, long thoracic, upper radicular, and middle radicular nerves, the Board finds that separate ratings are not warranted as the Veteran is presently compensated for the totality of symptoms and single impact on his left upper extremity and to assign separate ratings would constitute impermissible pyramiding.  Only the incomplete paralysis of the Veteran's ulnar nerve is described as moderate, whereas the impacts on the other nerves are characterized as mild.  The Board concludes that as the ulnar nerve was the earliest and the most effected and seems to involve impairment of the entire hand, that is the most appropriate code.  Manifestations from the other nerves essentially overlap.  Thus, the higher rating is assigned under Diagnostic Code 8516 to demonstrate the overall impairment.  

The Board has considered whether Diagnostic Code 8513 for all radicular groups is more appropriate given that it encompasses multiple nerves; however, to warrant a higher rating, the evidence would have to show severe incomplete paralysis and only mild incomplete paralysis of those groups are shown.  
 
Accordingly, the Veteran is not entitled to ratings in excess of 20 percent prior to May 23, 2008 or in excess of 30 percent from that date.  This decision has been made with full consideration of the doctrine of reasonable doubt.

Earlier effective date

The Veteran contends that he is entitled to an earlier effective date for his left ulnar neuropathy.  

The Veteran filed a claim for an increased rating for left humerus fracture residuals on September 11, 2000.  An October 2000 rating decision continued the Veteran's 20 percent rating.  The Veteran appealed and eventually, in February 2006, service connection was separately established for left ulnar neuropathy for which the RO assigned a separate 10 percent rating, effective from September 11, 2000, the date of his initial increased rating claim.  In a May 2010 rating decision, the RO increased the Veteran's left ulnar neuropathy to 20 percent from September 11, 2000 and 30 percent from May 23, 2008. The Veteran subsequently filed a notice of disagreement indicating that he disagreed with the effective dates assigned.  As discussed above, the evidence does not show entitlement to higher evaluations during the period on appeal; however, the Board must also consider whether the Veteran is entitled to an earlier effective date, prior to September 11, 2000, for the grant of service connection and the initial award.

Generally, the effective date of an evaluation and award of a compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

As noted above, the record reflects that the Veteran filed a claim for an increased rating for his left arm disorder on September 11, 2000.  Although he did not specifically request entitlement to service connection for a neuropathy, the RO granted a separate rating in the February 2006 rating decision based on the evidence of a separate, secondary neurologic disorder. No claim for an increase for the Veteran's left arm disorder or for service connection for a left arm neuropathy was received prior to September 11, 2000.  The effective date assigned cannot be earlier than the date that the claim was received. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400. 

In this case, the claim for an increased rating that was received on September 11, 2000 is the later of the two events giving rise to the grant of service connection. Therefore, an earlier effective date for the grant of service connection for a left ulnar neuropathy must be denied because of the absence of legal merit or the lack of entitlement under the law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



	(CONTINUED ON NEXT PAGE)



ORDER

An evaluation in excess of 20 percent for left proximal humerus fracture residuals prior to April 26, 2014 and in excess of 30 percent thereafter, is denied. 

An evaluation in excess of 20 percent for a left ulnar neuropathy prior to May 23, 2008 and in excess of 30 percent thereafter is denied.

An earlier effective date prior to September 11, 2000 for the assignment of a 20 percent rating for a left ulnar neuropathy is denied.  


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


